Citation Nr: 1544889	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  Whether the reduction in the evaluation of the service-connected prostate cancer from 100 percent to 20 percent was proper and, if so, whether an evaluation in excess of 20 percent is warranted.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Initially, the Board notes that the November 2012 rating decision decreased the evaluation for the Veteran's prostate cancer and residuals from 100 percent to 20 percent, effective from February 1, 2013. Accordingly, the issue on appeal is properly phrased to address whether the RO's rating reduction was proper.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992).  Additionally, as the RO further considered whether a rating in excess of 20 percent was warranted, the increased rating matter is also part of the present appeal.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In July 2012 correspondence, the RO notified the veteran of a proposed reduction in the evaluation of his service-connected prostate cancer from 100 percent to 20 percent.

2.  A November 2012 rating decision reduced the disability rating for his service-connected prostate cancer from 100 percent to 20 percent effective February 1, 2013.  

3.  The Veteran underwent brachytherapy in July 2010 for prostate cancer.  At the time of the November 2012 rating decision, lay and medical evidence showed no evidence of local reoccurrence or metastasis and the predominant residuals involved voiding dysfunction and erectile dysfunction.

4.  The rating reduction was carried out in accordance with applicable procedures and, at the time of the reduction, material improvement of the disability under the ordinary conditions of life had been shown.

5.  The probative evidence of record shows that the Veteran's residuals of prostate cancer are manifested by hesitancy; incontinence requiring the wearing of absorbent materials that must be changed less than 2 times per day; urinary frequency with daytime voiding interval of approximately two hours; awakening to void three to four times per night; and erectile dysfunction.


CONCLUSION OF LAW

The reduction of the 100 percent rating for prostate cancer to 20 percent, effective February 1, 2013, was proper and an evaluation in excess of 20 percent thereafter is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  With respect to the increased rating aspect of this case, the Veteran was provided the required notice by way of correspondence dated in October 2013.  

The Board notes that the appeal also stems from disagreement with 38 C.F.R. § 3.105(e) reductions. The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i) (2015).  For this reason, the Board concludes that the VCAA does not apply to the aspect of the appeal regarding the propriety of reducing the Veteran's prostate cancer disability rating.

Propriety of the Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e).  

In the present case, a July 2012 letter advised the Veteran of the proposed reduction.  He was provided with a 60-day period of time in which to provide additional evidence and a 30-day period of time in which to request a hearing.  Action to implement the reduction, effective February 1, 2013, was taken in the above-referenced November 2012 rating decision.  Thus, it is clear that the Veteran was given at least 60 days to present additional evidence to show that compensation payments should be continued at the 100 percent level.

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  That regulation provides that rating agencies will handle cases affected by a change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more).  In this case, the greater protections afforded by 38 C.F.R. § 3.344 are inapplicable because the Veteran's 100 percent rating for prostate cancer was in effect for less than five years.  Specifically, an April 2011 rating decision granted entitlement to service connection for prostate cancer and assigned a 100 percent rating, effective from February 19, 2010, and the November 2012 rating decision reduced the 100 percent rating to 20 percent, effective from February 1, 2013.

In Brown v. Brown, the United States Court of Appeals for Veterans Claims (Court) noted that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history. Furthermore, VA regulation 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  Whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown, 5 Vet. App. at 421.

Although the proposed rating decision did not specifically cite to 38 C.F.R. § 3.344, the Board finds that actions taken by the RO throughout the reduction process culminating with the reduction demonstrate that 38 C.F.R. § 3.344 was given proper prior consideration.  The 100 percent disability rating was not in effect for five years when it was reduced to 20 percent by the RO thus any re-examination disclosing improvement in the Veteran's service-connected disability would warrant a rating reduction.  38 C.F.R. § 3.344(c).  The Veteran has been provided every opportunity to submit evidence and argument in support of his appeal.

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time that it effectuated the reduction, although the Board may consider post-reduction medical evidence in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The Board notes that a April 2011 rating decision granted service connection for prostate cancer and assigned an evaluation of 100 percent, effective February 19, 2010.

Pursuant to the rating schedule, malignant neoplasms of the genitourinary system are evaluated as 100 percent disabling.  38 C.F.R. § 4.115b, DC 7528 (2015).  The Note to this provision indicates that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent will continue with a mandatory VA examination at the expiration of 6 months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  Id.

A July 2012 decision proposed to decrease the Veteran's 100 percent rating for prostate cancer to 20 percent.  In a November 2012 rating decision the RO decreased the evaluation of the Veteran's prostate cancer from 100 percent to 20 percent, effective February 1, 2013.  As noted above, the Board has concluded that the reduction was done in accordance with the procedure set forth in VA regulations, to include 38 C.F.R. § 3.105(e).  That is, VA provided appropriate notice of the proposed reduction and the Veteran was accorded the opportunity to respond.

Having determined that the RO followed the proper procedures for rating reductions as required by 38 C.F.R. § 3.105(e), the Board must now determine whether the preponderance of the evidence of record supports such reduction.  The Board concludes that it does.

The medical evidence of record indicates that the Veteran was diagnosed as having prostate cancer and subsequently underwent brachytherapy in July 2010.

The November 2012 rating reduction was based on a February 2012 VA examination report.  The examiner noted review of the claims file and outlined the Veteran's prostate cancer treatment history, noting that the condition had been in remission since at least December 2011 following brachytherapy in 2010.  The Veteran did not then have any urinary incontinence and did not require the use of an appliance or pad.  He voided 5 to 6 times during the day, 2 hours apart.  He voided 2 times nightly, 3 hours apart.  He was not receiving treatment for any urinary disorders.  The examiner found that the Veteran's activities of daily living were not affected by the condition.  The Veteran had retired in January 2012, and the examiner concluded that the condition would not preclude his former employment.  He did experience erectile dysfunction.  

Thus, at the time of the November 2012 rating decision the evidence shows there is no evidence of local reoccurrence or metastasis of the Veteran's prostate cancer.  At the time of the examination, the Veteran's prostate cancer was in remission.  He clearly was receiving no further chemotherapy or radiation treatment, and there was no evidence of local reoccurrence or metastasis.  Consequently, the criteria for a continued 100 percent evaluation are not met and a reduction in the total rating is appropriate.  The preponderance of the evidence demonstrates that the reduction was warranted.  See 38 C.F.R. § 4.115b, DC 7528 (2015).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

In this case, there is no evidence of renal dysfunction.  Thus, the Veteran's prostate cancer is appropriately rated as voiding dysfunction.  Voiding dysfunction may be rated as urine leakage, frequency, or obstructed voiding. 38 C.F.R. § 4.115a (2015).  The Veteran has reported urine leakage and frequency, as well as obstructed voiding.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence is rated as follows: requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day (60 percent); requiring the wearing of absorbent materials which must be changed 2 to 4 times per day (40 percent); and requiring the wearing of absorbent materials which must be changed less than 2 times per day (20 percent).  Id.

Urinary frequency is rated as follows: daytime voiding interval less than one hour, or; awakening to void five or more times per night (40 percent); daytime voiding interval between one and two hours, or; awakening to void three to four times per night (20 percent); and daytime voiding interval between two and three hours, or; awakening to void two times per night (10 percent).  Id.

Obstructed voiding is rated as follows: urinary retention requiring intermittent or continuous catheterization (30 percent); marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or a combination of (1) post-void residuals greater than 150 cubic centimeters (cc), (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc per second), (3) recurrent urinary tract infections secondary to obstruction, (4) stricture disease requiring periodic dilatation every 2 to 3 months (10 percent); obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year (0 percent).  Id.

Only the predominant area of dysfunction is to be considered for rating purposes to avoid violating the rule against the pyramiding of disabilities.  38 C.F.R. §§ 4.14, 4.115a (2015).  

The Veteran is separately service-connected for his erectile dysfunction and has been granted special monthly compensation for loss of use of a creative organ. 

The Board observes that, in general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, there is no post-reduction evidence favorable to restoring the rating.  Indeed, the evidence of record supports the findings in the February 2012 VA examination report, that was the basis for the rating reduction.

The Veteran was afforded a VA examination in November 2013. At that time, the Veteran experienced urinary incontinence as a residual of his prostatectomy.  The Veteran reported daytime voiding between one and two hours and voiding three to four times per night.  He stated that he changed his absorbent pads less than 2 times per day.  The Veteran acknowledged obstructed voiding, but the hesitancy was not marked.  There was no renal dysfunction. The examiner diagnosed prostate cancer with no evidence of recurrence, finding that the Veteran had residual urinary incontinence and erectile dysfunction.  The examination is adequate as the examiner reviewed the claims folder, examined the Veteran and provided sufficient information for the Board to render an informed determination.  

Based on the foregoing, the Board concludes that the November 2013 VA examination report supports the earlier conclusion that a preponderance of the evidence shows that the reduction of the 100 percent rating for prostate cancer was proper.  This evidence clearly shows no local reoccurrence or metastasis following brachytherapy in July 2010.  

Moreover, the evidence shows that the reduction to a 20 percent disability evaluation was proper and that a rating in excess of 20 percent is not warranted.  VA examination in November 2013 reflects daytime voiding between one and two hours and voiding three to four times per night, and that the Veteran used a pad that had to be changed less than 2 times per day.  VA examination prior to that disclosed no urinary incontinence.  The 2012 VA examination also indicated that the Veteran voided 5 to 6 times a day, two hours apart and also voided two times at night, three hours apart.  

No evidence indicates that the Veteran's urinary leakage requires the use of an appliance, or the wearing of absorbent materials which must be changed 2 or more times per day.  His competent, credible and probative reports of requiring the use of absorbent materials which must be changed less than 2 times per day warrants no more than a 20 percent evaluation.  
Although hesitancy has been shown, it has not been characterized as marked by any of the evidence of record and dilatation or catheterization has never been required.  38 C.F.R. §§4.115a, 4.115b.  Thus, a higher rating based on obstructed voiding is not warranted.  

The Veteran has not reported daytime voiding interval less than one hour or awakening to void five or more times per night.  Instead, his reports, which are considered competent, credible and probative indicate that he experiences daytime voiding at most between one and two hours and awakening to void at most three to four times per night.  Accordingly, a rating in excess of 20 percent is not warranted based on urinary frequency. 

The Court of Appeals for Veterans Claims has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's signs and symptoms of hesitancy, voiding dysfunction requiring the use of an appliance, and urinary frequency are contemplated by the schedular criteria as was discussed above.  Moreover, the Veteran is separately rated for erectile dysfunction and has been awarded special monthly compensation for the loss of use of a creative organ.  Accordingly, the Board finds that the disability picture is not exceptional and the available schedular evaluations are adequate to rate the manifestations of the disability.  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service connected for prostate cancer and erectile dysfunction.  The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, referral for consideration of entitlement to an extraschedular evaluation is not warranted.  

In summary, the Board finds that the RO complied with the procedural requirements for reducing the Veteran's rating for his prostate cancer and concludes that the reduction from a 100 percent rating to a 20 percent rating effective from February 1, 2013, was warranted.  For the reasons stated, the Board finds that the rating reduction at issue was proper.  Moreover, the preponderance of the evidence is against finding that a rating in excess of 20 percent is warranted.  Accordingly, the benefit of the doubt doctrine is not for application in that regard.


ORDER

The reduction in the evaluation of the service-connected prostate cancer from 100 percent to 20 percent was proper.

Entitlement to a disability rating in excess of 20 percent for prostate cancer following the reduction from 100 percent is denied.



REMAND

The Veteran has specifically raised the issue of entitlement to a TDIU in connection with entitlement to the increased rating.  In that regard, a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.  That said, claims for TDIU and the underlying increased rating claim may be adjudicated separately.  Id.  

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  38 C.F.R. § 4.16(a) further provides that disabilities resulting from a common etiology or single accident will be considered one disability.  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the claim of entitlement to a TDIU, and request that he supply the requisite information.

2.  Thereafter, take any additional development action that is warranted, and adjudicate the Veteran's TDIU claim.  If a complete grant of the benefits sought is not granted, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his attorney.  The Veteran and his attorney should be given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


